DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.   	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    	The amendments filed on April 05, 2021 have been entered. Claims 1-4, 7-14 and 17-21 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the drawing objections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 102/103 rejections set forth in the previous Office action.

Allowable Subject Matter
10.    Independent claims 1, 11 and 21 are allowed. Dependent claims 2-4, 7-10, 12-14, and 17-21 are allowed based on their dependency.

11.	No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bannister et al. (U.S. Pub. No. 2020/0193017) – cited for teaching checking a version of a library and testing to determine if data can be decrypted from a key obtained from the library – paragraph [0054]
Frederick et al. (U.S. Patent No. 10,277,562) – cited for teaching intercepting, decrypting and analyzing traffic – claim 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THADDEUS J PLECHA/Examiner, Art Unit 2438